                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DARLENE RAMOS,

       Plaintiff,

v.                                                       CIV 18-1191 KK/KBM

JAMES BRANDON, employee of
Bernalillo County Metropolitan
Detention Center, and
MELISSA FIGUEROA, employee of
Bernalillo County Metropolitan Detention
Center, FRANK MAESTAS,
employee of Bernalillo County Metropolitan
Detention Center, CHRIS SANCHEZ,
employee of Bernalillo County
Metropolitan Detention Center,
PHILLIP GREER, employee of Bernalillo
County Metropolitan Detention Center,
JOHN DOE, employee of Bernalillo County
Metropolitan Detention Center,

       Defendants.

                   ORDER TO SHOW CAUSE
      WHY EX PARTE PLEADING SHOULD NOT BE MADE PUBLIC

       THIS MATTER comes before the Court sua sponte, following its review of

Plaintiff’s Complaint, which her counsel filed ex parte, for viewing by only Plaintiff and

the Court. See Doc. 1.

       This Court’s administrative procedures set out specific grounds for setting

document access restrictions, and such restrictions must be permitted by the Court. See

CM/ECF Admin. Proc. Manual, § 9(h)(1) & (2). Additionally, the Court “may order that a

filing be made under seal without redaction” and later “unseal the filing or order the

person who made the filing to tile a redacted version for public record.” Fed. R. Civ. P.

5.2(d). Generally speaking, however, the public has a right to access court records. See
United States v. McVeigh, 119 F.3d 806, 811 (10th Cir. 1997) (judicial documents are

presumptively available to the public but may be sealed if the right to access is

outweighed by the interests favoring nondisclosure).

       The Court is unaware of any permission given to Plaintiff to restrict the level of

access for her Complaint to ex parte. Accordingly, the Court orders Plaintiff to show

cause within seven (7) days of entry of this Order why the entire pleading (Doc. 1)

should not be made available for public access. Failure to respond to this Order to

Show Cause will result in the unsealing of the Complaint.

       IT IS SO ORDERED.



                                   ________________________________________
                                   UNITED STATES MAGISTRATE JUDGE




                                             2
